Exhibit 10.3

HARSCO CORPORATION
STOCK APPRECIATION RIGHTS AGREEMENT
(FORM)
This STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is made as of
_________, ___, 20__, by and between Harsco Corporation, a Delaware corporation
and _________________ (the “Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2013
Equity and Incentive Compensation Plan (the “Plan”). In addition, for purposes
of this Agreement, “Base Price” means $__________, which was the Market Value
per Share of the Common Stock on _________, ___, 20__ (the “Date of Grant”).
2.    Grant of SARs. Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee that was duly adopted on _________, ___, 20__, the
Company has granted to the Grantee as of the Date of Grant, __________
Free-Standing Appreciation Rights (“SARs”). The SARs represent the right of the
Grantee to receive shares of Common Stock in an amount equal to 100% of the
Spread on the date on which the SARs are exercised.
3.    Vesting of SARs.
(a)    Subject to the terms and conditions of this Agreement and the Plan, the
SARs covered by this Agreement shall become exercisable as described in this
Section. One-fifth of the SARs shall become exercisable on the first anniversary
of the Date of Grant if the Grantee remains in the continuous employ of the
Company or one of its Subsidiaries from the Date of Grant through such first
anniversary. An additional one-fifth of the SARs shall become exercisable on
each subsequent anniversary of the Date of Grant, through the fifth anniversary
of the Date of Grant, when 100% of the SARs shall have become exercisable, if
the Grantee remains in the continuous employ of the Company or one of its
Subsidiaries from the Date of Grant through each such anniversary. For purposes
of this Agreement, “continuous employ” means the absence of any interruption or
termination of the Grantee’s employment with the Company or with a Subsidiary of
the Company. Continuous employment shall not be considered interrupted or
terminated in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of transfers between locations of
the Company and its Subsidiaries.
(b)    Notwithstanding Section 3(a) above, the SARs granted hereby shall become
immediately exercisable in full if at any time during the continuous employment
of the Grantee with the Company or a Subsidiary of the Company and prior to the
termination of the SARs any of the following events occur:




--------------------------------------------------------------------------------



(i)
the Grantee’s death or becoming Disabled while the Grantee is continuously
employed by the Company or any of its Subsidiaries; or

(ii)
the Grantee’s retirement at age 62 or older while continuously employed by the
Company or any of its Subsidiaries.

(c)    For purposes of this Section 3, the Grantee shall be considered
“Disabled” if the Grantee is: (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.
(d)    (i)     Notwithstanding Section 3(a) above, if at any time before the
fifth anniversary of the Date of Grant or the termination of the SARs, and while
the Grantee is continuously employed by the Company or a Subsidiary, a Change in
Control occurs, then the SARs will become fully exercisable, except to the
extent that a Replacement Award is provided to the Grantee in accordance with
Section 3(d)(ii) to continue, replace or assume the SARs covered by this
Agreement (the “Replaced Award”).
(i)    For purposes of this Agreement, a “Replacement Award” means an award (A)
of the same type (e.g., time-based stock appreciation rights) as the Replaced
Award, (B) that has a value at least equal to the value of the Replaced Award,
(C) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control or is payable solely in
cash, (D) if the Grantee holding the Replaced Award is subject to U.S. federal
income tax under the Code, the tax consequences of which to such Grantee under
the Code are not less favorable to such Grantee than the tax consequences of the
Replaced Award, and (E) the other terms and conditions of which are not less
favorable to the Grantee holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The determination of whether the conditions
of this Section 3(d)(ii) are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.

2

--------------------------------------------------------------------------------



(ii)    If, upon receiving a Replacement Award, the Grantee’s employment with
the Company or a Subsidiary (or any of their successors) (as applicable, the
“Successor”) is subsequently terminated by the Grantee for Good Reason or by the
Successor without Cause within a period of two years after the Change in
Control, 100% of the Replacement Award will become exercisable with respect to
the time-based stock appreciation rights covered by such Replacement Award.
(iii)    A termination by the Grantee for “Good Reason” means Grantee’s
termination of his or her employment with the Successor as a result of the
occurrence of any of the following: (A) a change in the Grantee’s principal
location of employment that is greater than 50 miles from such location as of
the date of this Agreement without the Grantee’s consent; provided, however,
that the Grantee hereby acknowledges that the Grantee may be required to engage
in travel in connection with the performance of the Grantee’s duties and that
such travel shall not constitute a change in the Grantee’s principal location of
employment for purposes hereof; (B) a material diminution in the Grantee’s base
compensation; (C) a change in the Grantee’s position with the Successor without
the Grantee’s consent such that there is a material diminution in the Grantee’s
authority, duties or responsibilities; or (D) any other action or inaction that
constitutes a material breach by the Successor of the agreement, if any, under
which the Grantee provides services to the Successor or its subsidiaries.
Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Successor as a result of the occurrence of any of the
foregoing shall not constitute a termination for “Good Reason” unless (X) the
Grantee gives the Successor written notice of such occurrence within 90 days of
such occurrence and such occurrence is not cured by the Successor within 30 days
of the date on which such written notice is received by the Successor and (Y)
the Grantee actually terminates his or her employment with the Successor prior
to the 365th day following such occurrence.
(iv)    A termination by the Successor without “Cause” means the Successor’s
termination of the Grantee’s employment with the Successor under circumstances
that do not involve or relate to the occurrence of any of the following: (A) an
act or acts of personal dishonesty taken by the Grantee and intended to result
in substantial personal enrichment of the Grantee at the expense of the Company;
(B) repeated failure by the Grantee to devote reasonable attention and time
during normal business hours to the business and affairs of the Company or to
use the Grantee’s reasonable best efforts to perform faithfully and efficiently
the responsibilities assigned to the Grantee (provided that such failure is
demonstrated to be willful and deliberate on the Grantee’s part and is not
remedied in a reasonable period of time after receipt of written notice from the
Company); or (C) the conviction of the Grantee of a felony.

3

--------------------------------------------------------------------------------



4.    Exercise of SARs.
(a)    To the extent exercisable as provided in Section 3 of this Agreement, the
SARs may be exercised in whole or in part by delivery to the Company of a notice
in form and substance satisfactory to the Company specifying the number of SARs
to be exercised and the date of exercise.
(b)    Upon exercise, the Company will issue to the Grantee, with respect to the
number of SARs that are exercised, the number of shares of Common Stock that
equals the Market Value per Share of Common Stock on the date of exercise
divided into the Spread, rounded down to the nearest whole share.
5.    Termination of SARs. Both exercisable and nonexercisable SARs shall
terminate, as provided below, upon the earliest to occur of the following:
(a)    90 days after the Grantee ceases to be an employee of the Company or a
Subsidiary, unless the Grantee ceases to be such employee in a manner described
in clause (b), (c), (d) or (e) of this Section;
(b)    One year after the Grantee’s becoming Disabled, if the Grantee becomes
Disabled while continuously employed by the Company or a Subsidiary;
(c)    One year after the death of the Grantee, if the Grantee dies while
continuously employed by the Company or a Subsidiary or within the period
specified in clause (b) above or clause (d) below if applicable to the Grantee;
(d)    One year after the Grantee retires from continuous employment with the
Company or a Subsidiary if the Grantee is at the time of such retirement at
least age 62;
(e)    One year after the Grantee ceases to be an employee of the Successor
under the conditions specified in Section 3(d)(iii) of this Agreement; and
(f)    Ten years from the Date of Grant.

4

--------------------------------------------------------------------------------



6.    Transferability. Subject to Section 15 of the Plan, no SAR or any interest
therein shall be transferable prior to exercise pursuant to Section 4 hereof
other than by will or pursuant to the laws of descent and distribution and may
be exercised during the Grantee’s lifetime only by the Grantee or, in the event
of the Grantee’s legal incapacity to do so, by the Grantee’s guardian or legal
representative acting on behalf of the Grantee in a fiduciary capacity under
state law or court supervision.
7.    Compliance with Law. The SARs shall not be exercisable if such exercise
would involve a violation of any applicable federal or state securities law, and
the Company hereby agrees to make reasonable efforts to comply with any
applicable federal and state securities laws.
8.    Adjustments. The SARs shall be subject to adjustment in accordance with
Section 11 of the Plan.
9.    Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the exercise of the
SARs, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to such exercise that the Grantee make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. The Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Common Stock to be delivered to the Grantee or by delivering to
the Company other shares of Common Stock held by the Grantee. If such election
is made, the shares so retained shall be credited against such withholding
requirement at the Market Value per Share of such Common Stock on the date of
such exercise. In no event shall the Market Value per Share of the Common Stock
to be withheld and/or delivered pursuant to this Section 9 to satisfy applicable
withholding taxes exceed the minimum amount of taxes required to be withheld.
10.    No Employment Rights. The grant of the SARs under this Agreement to the
Grantee is a voluntary, discretionary award being made on a one-time basis and
it does not constitute a commitment to make any future awards. The grant of the
SARs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing in this Agreement will give the Grantee any
right to continue employment with the Company or any Subsidiary, as the case may
be, or interfere in any way with the right of the Company or a Subsidiary to
terminate the employment of the Grantee at any time.
11.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
12.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that

5

--------------------------------------------------------------------------------



(a) no amendment shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s written consent, and (b) the Grantee’s consent
shall not be required to an amendment that is deemed necessary by the Company to
ensure compliance with Section 409A of the Code.
13.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
14.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement. In addition, the SARs shall be subject
to the terms and conditions of the Company’s clawback policy in effect on the
Date of Grant as if such SARs were “Incentive-Based Compensation” (as such term
is defined in such clawback policy).
15.    Successors and Assigns. Without limiting Section 6 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
16.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
[signature page follows]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has executed this
Agreement, effective as of the day and year first above written.




HARSCO CORPORATION






By: ______________________
Name:
Title:


The undersigned hereby acknowledges receipt of an executed version of this
Agreement and accepts the award of SARs granted hereunder on the terms and
conditions set forth herein and in the Plan.
GRANTEE






By: ______________________
Name:



7